Case: 4:19-cv-00173-SRC Doc. #: 77 Filed: 09/15/20 Page: 1 of 11 PageID #: 652




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

WILLIAMS AMES, JR., et al.,                    )
                                               )
              Plaintiffs,                      )
                                               )
v.                                             )          Cause No. 4:19-CV-00173 SRC
                                               )
ST. FRANCOIS COUNTY SHERIFF’S                  )
DEPARTMENT, et al.,                            )
                                               )
              Defendants.                      )

       DEFENDANTS’ ST. FRANCOIS COUNTY, DENNIS SMITH AND
HARDY WHITE’S MEMORANDUM IN SUPPORT OF THEIR MOTION TO DISMISS
  COUNTS I, II, III AND IV OF PLAINTIFFS’ FIRST AMENDED COMPLAINT

     I.   INTRODUCTION

       This case arises out of the death of a 36-year-old inmate, William Daniel Ames

(hereinafter “Ames”). On November 11, 2018, Ames died in the St. Francois County Jail as a

result of acute methamphetamine intoxication. Ames’ parents, William Ames, Jr. and Laurie

Braun, as well as the Estate of William D. Ames, III, have brought a five-count First Amended

Complaint (ECF 24) against ten individuals, St. Francois County, (the “County”) and the St.

Francois County Sheriff’s Department. The specific claims are as follows:

       Count I: 42 U.S.C. §1983 Deliberate Indifference to Serious Medical Needs

       Count II: 42 U.S.C. §1983 Failure to Train

       Count III: 42 U.S.C. §1983 Cruel and Unusual Punishment in Violation of the 8th and 14th
       Amendments

       Count IV: 42 U.S.C. §1983 Violations of the Rehabilitation Act of 1973 and Americans
       with Disabilities Act

       Count V: 42 U.S.C. §1983 State Law Wrongful Death (Negligence)
    Case: 4:19-cv-00173-SRC Doc. #: 77 Filed: 09/15/20 Page: 2 of 11 PageID #: 653




The claims against Defendant St. Francois County (the “County”) are based on Monell and its

progeny. The claims against Defendants Dennis Smith and Hardy White (hereinafter jointly the

“Supervisor Defendants”) are similarly based on alleged supervisory liability. This

Memorandum is submitted in support of the County’s1 and Supervisor Defendants’ Motion to

Dismiss Counts I, II, III and IV of the First Amended Complaint.


       II.   MOTION TO DISMISS STANDARD

         This Court recently summarized the appropriate standard as follows:

                The notice pleading standard of FRCP 8(a)(2) requires a plaintiff to give
                “a short and plain statement … showing that the pleader is entitled to
                relief.” To meet this standard and to survive a FRCP 12(b)(6) motion to
                dismiss, “a complaint must contain sufficient factual matter, accepted as
                true, to “state a claim to relief that is plausible on its face.” Ashcroft v.
                Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)
                (internal quotations and citation omitted). This requirement of facial
                plausibility means the factual content of the plaintiff’s allegations must
                “allow [] the court to draw the reasonable inference that the defendant is
                liable for the misconduct alleged.” Park Irmat Drug Corp. v. Express
                Scripts Holding Co., 911 F.3d 505, 512 (8th Cir. 2018) (quoting Iqbal, 556
                U.S. at 678, 129 S.Ct. 1937). The Court must grant all reasonable
                inferences in favor of the nonmoving party. Lustgraaf v. Behrens, 619
                F.3d 867, 872-73 (8th Cir. 2010).

                When ruling on a motion to dismiss, a court must liberally construe a
                complaint in favor of the plaintiff. Huggins v. FedEx Ground Package
                Sys., Inc., 592 F.3d 853, 862 (8th Cir. 2010). However, if a claim fails to
                allege one of the elements necessary to recovery on a legal theory, the
                Court must dismiss that claim for failure to state a claim upon which relief
                can be granted. Crest Constr. II, Inc. v. Doe, 660 F.3d 346, 355 (8th Cir.
                2011). Threadbare recitals of a cause of action, supported by mere
                conclusory statements, do not suffice. Iqbal, 556 U.S. at 678, 129 S.Ct.
                1937; Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955,
                167 L.Ed.2d 929 (2007). Rule 8 does not “unlock the doors of discovery

1
 Plaintiffs also purport to sue the St. Francois County Sheriff’s Department. This alleged entity has filed
a separate Motion to Dismiss because it is not a sueable entity. To the extent that is might be
determined that the Department is a sueable entity, this Motion is equally applicable to the Defendant
St. Francois County Sheriff’s Department.



                                                     2
Case: 4:19-cv-00173-SRC Doc. #: 77 Filed: 09/15/20 Page: 3 of 11 PageID #: 654




              for a plaintiff armed with nothing more than conclusions.” Iqbal, 556 U.S.
              at 678-79, 129 S.Ct. 1937. “A pleading that merely pleads labels and
              conclusions or a formulaic recitation of the elements of a cause of action,
              or naked assertions devoid of factual enhancement will not suffice.”
              Hamilton v. Palm, 621 F.3d 816, 817 (8th Cir. 2010) (internal quotations
              omitted). Although courts must accept all factual allegations as true, they
              are not bound to accept as true a legal conclusion couched as a factual
              allegation. Twombly, 550 U.S. at 555, 127 S.Ct. 1955 (internal quotations
              and citations omitted); Iqbal, 556 U.S. at 677-78, 129 S.Ct. 1937.

Ball-Bey v. Chandler, 415 F.Supp. 3d 884, 889-90 (U.S. Dist. Ct. E.D. 2019)


   III.   COUNTS I, II AND III (42 U.S.C. §1983)

          A. THE LAW

       It is axiomatic that a county cannot be held liable under § 1983 on a respondent superior

theory. Monell v. Department of Soc. Servs., 436 U.S. 658, 690, 98 S.Ct. 2018, 56 L.Ed.2d 611

(1978). Again, this Court thoroughly summarized the Monell standard in its Ball-Bey opinion:

              In Monell, and subsequent cases, the Supreme Court “require[s] a plaintiff
              seeking to impose liability on a municipality under §1983 to identify a
              municipal ‘policy’ or ‘custom’ that caused the plaintiff’s injury.” Bd. Of
              Cty. Comm’rs of Bryan Cty., Okla v. Brown, 520 U.S. 397, 403, 117 S.Ct.
              1382, 137 L.Ed.2d 626 (1997) (other citations omitted).

              [8] [9] A plaintiff cannot establish liability by only identifying conduct
              properly attributable to the municipality; instead, a “plaintiff must also
              demonstrate that, through its deliberate conduct, the municipality was the
              ‘moving force’ behind the injury alleged. That is, a plaintiff must show
              that the municipal action was taken with the requisite degree of culpability
              and must demonstrate a direct causal link between the municipal action
              and the deprivation of federal rights.” Id. at 404, 117 S.Ct. 1382 (emphasis
              added). “Where a plaintiff claims that the municipality has not directly
              inflicted an injury, but nonetheless has caused an employee to do so,
              rigorous standards of culpability and causation must be applied to ensure
              that the municipality is not held liable solely for the actions of its
              employee.” Id. at 405, 117 S.Ct. 1382 (emphasis added); see also Soltesz
              v. Rushmore Plaza Civic Ctr., 847 F.3d 941, 947 (8th Cir. 2017) (“The
              Supreme Court has set a high bar for establishing municipal liability under
              §1983.”)

                                                   ***

                                               3
Case: 4:19-cv-00173-SRC Doc. #: 77 Filed: 09/15/20 Page: 4 of 11 PageID #: 655




               As the Supreme Court stated: “our first inquiry in any case alleging
               municipal liability under §1983 is the question, whether there is a direct
               casual link between a municipal policy or custom and the alleged
               constitutional deprivation.” Canton, 489 U.S. at 385, 109 S.Ct. 1197. This
               is a rigorous standard [] of causation”. Brown, 520 U.S. at 404-05, 117
               S.Ct. 1382 (other citations omitted).

Ball-Bey, 415 F. Supp at 892-93, 897. (All emphasis in original).

       In addition to a policy or custom, a plaintiff may recover if he/she pleads and proves a

failure to train or supervise claim. Again, looking to Ball-Bey, this Court has summarized this

type of claim as follows:

               To state a claim for supervisory liability under § 1983 for a failure to train
               or supervise, Ball-Bey must plead: (1) notice of a pattern of
               unconstitutional acts committed by subordinates; (2) deliberate
               indifference to or tacit authorization of those acts; (3) failure to take
               sufficient remedial action; and (4) proximate cause of the plaintiff’s
               injury. Livers v. Schenck, 700 F.3d 340, 355 (8th Cir. 2012).

               A failure to train may serve as the basis for §1983 liability where “the
               failure to train amounts to deliberate indifference to the rights of persons
               with whom the police come into contact.” Canton, 489 U.S. at 388, 109
               S.Ct. 1197. A court analyzes a claim for failure to supervise the same way
               it analyzes a claim for failure to train Atkinson v. City of Mountain View,
               Mo., 709 F.3d 1201, 1216 (8th Cir. 2013).

               When governmental policymakers are on actual or constructive notice that
               a particular omission in their training program causes city employees to
               violate citizens’ constitutional rights, the governmental entity may be
               deemed deliberately indifferent if the policymakers choose to retain that
               program. Brown, 520 U.S. at 407, 117 S.Ct. 1382. The governmental
               entity’s “‘policy of inaction’ in light of notice that its program will cause
               constitutional violations ‘is the functional equivalent of a decision by the
               [governmental entity] itself to violate the Constitution.’” Connick, 563
               U.S. at 60, 131 S.Ct. 1350 (quoting Harris, 489 U.S. at 395, 109 S.Ct.
               1197 (O’Conner, J. concurring in part and dissenting in part)). “A pattern
               of similar constitutional violations by untrained employees is “ordinarily
               necessary” to demonstrate deliberate indifference for purposes of failure to
               train” Id. at 62, 131 S.Ct. 1350.

Ball-Bey, 415 F. Supp. At 900.




                                                 4
    Case: 4:19-cv-00173-SRC Doc. #: 77 Filed: 09/15/20 Page: 5 of 11 PageID #: 656




                B. COUNT I

           Initially, it is not clear whether Plaintiffs intend to assert a claim against St. Francois

County or Hardy White in Count I. The caption to Count I states that the claims contained

therein are made against only certain individual defendants. However, in the body of the count

and the prayer, Plaintiffs make allegations and seek relief against all defendants including St.

Francois County and White. Accordingly, the County and White (together with Defendant

Dennis Smith) will address this Count.

           Count I can be quickly dispatched because Plaintiffs make no allegations that would

support a claim against the County. Plaintiffs allege no policy or custom, nor do they assert a

failure to train or supervise claim. Likewise, they make no such allegations against the alleged

jail supervisors, Defendant Dennis Smith and Hardy White. Accordingly, to the extent that this

count seeks relief against these defendants, it should be dismissed.

                C. COUNT II

           Count II purports to state a claim against the County and supervisory Defendants Dennis
                                 2
Smith and Hardy White                for failure to train the Department’s deputies and failure to provide

medical staff during evenings and on weekends. Upon examination, it is clear that Plaintiffs do

nothing more than set forth a rote recitation of “failure to train” or “failure to staff”. There are

no facts that support these conclusory allegations and, therefore, this Count should be dismissed.

           Of the 157 paragraphs that compromise Count II, there are only seven (7) allegations that

even touch on a failure to train jailers or/properly staff the jail:

                    73. Defendants Hodge, Davis, Hansen, and Hahn never received any
                    training in the use of the restraint chair and have never seen a written
                    policy regarding the use of the restraint chair.
                                                   ***

2
    Again, the individuals are not named in the heading to this Count but are included in the body of it.


                                                            5
    Case: 4:19-cv-00173-SRC Doc. #: 77 Filed: 09/15/20 Page: 6 of 11 PageID #: 657




                  84. Upon information and belief, as part of the St. Francois County
                  Sheriff’s Department policy (whether written, unwritten or simply custom
                  and practice), Defendants, acting pursuant to the Sheriff’s Department’s
                  policy, do not provide medical personnel to evaluate detainees for medical
                  issues on evenings and weekends.

                  85. Upon information and belief, as part of the St. Francois County
                  Sheriff’s Department policy (whether written, unwritten or simply custom
                  and practice), no trained medical personnel are present on evenings and
                  weekends at the St. Francois County Jail to administer medication to
                  inmates on evenings and weekends.

                                                      ***

                  151. On information and belief, the Defendants County, Sheriff3, Smith,
                  and White have intentionally failed and refused to provide sufficient
                  medical staff during evenings and weekends to see to the medical needs of
                  pretrial detainees.

                  152. Upon information and belief, Defendants County, Sheriff, Smith, and
                  White failed to provide their staff – including Defendants Lunsford, Hahn,
                  Hodge, Nickelson, Davis, and Hansen – with the appropriate training to
                  recognize when medical evaluation and/or invention is necessary.

                  153. On information and belief, the Sheriff’s Department, the County and
                  the Jail have a policy of not staffing appropriate medical personnel on
                  evenings and weekends to save money.

                  154. By failing to train the evening and weekend staff on recognizing
                  when a pretrial detainee needs medical treatment, and by failing to provide
                  staff that have those skills, the Sheriff’s Department, the County and the
                  Jail violated 42 U.S.C. 1983 and Mr. Ames, III’s Constitutional rights.

Plaintiffs’ First Amended Complaint, ECF 24, pp. 11, 13, and 24. These allegations fall

woefully short of stating a viable §1983 claim.

         As noted, the allegations are nothing more than rote conclusions of law. The first

allegation (para 73) pertains to use of a restraint chair. It is not relevant to provision of medical

care or staffing. The remaining allegations fail to allege any factual support for the claim. There

3
 The term “Sheriff” is earlier defined as Defendant St. Francois County Sheriff’s Department. (ECF 24, First
Amended Complaint, Introductory para., p. 1). To be clear, Sheriff Dan Bullock is not a party to this action.


                                                          6
Case: 4:19-cv-00173-SRC Doc. #: 77 Filed: 09/15/20 Page: 7 of 11 PageID #: 658




is no allegation of what training the jailers had or even whether they were P.O.S.T certified law

enforcement officers (which they were); There is no allegation of any facts concerning training

that allegedly should have been provided; Perhaps most significant, there are no allegations of

even a single other instance of indifference to a serious medical need, let alone a pattern of such

unconstitutional acts. Of course, with no allegations of a pattern of unconstitutional conduct,

there is no allegation that any policymaker had notice of same or tacitly authorized it.

       Finally, there are no factual allegations that suggest that the purported failure to train was

the “moving force” behind the deputies alleged deliberate indifference to Mr. Ames’ serious

medical needs. Just as in Ball-Bey, Plaintiffs’ “plead [] no facts from which the Court can infer a

direct causal link, instead [they] resort [] only to conclusory allegations that “disentitles them to

the presumption of truth []”. Ball-Bey, at 897 (citing Iqbal), 556 U.S. at 681, 129 S.Ct. 1937).

       In sum, Plaintiffs fail to state a viable claim against the County and supervisory

Defendants Dennis Smith and Hardy White and Count II of Plaintiffs’ First Amended Complaint

should be dismissed.

           D. COUNT III

       Plaintiffs purport to state a claim for cruel and unusual punishment in violation of the

Eighth and Fourteenth Amendments of the U.S. Constitution. This count suffers from the same

deficiency as Count I. There are simply no allegations whatsoever against the County or the

supervisory individuals. This Count should also be dismissed.

    IV.    COUNT IV (Rehabilitation Act of 1973 and ADA)

       Count IV of Plaintiffs’ First Amended Complaint alleges discrimination under Title II of

the Americans with Disabilities Act (“ADA”) and Section 504 of the Rehabilitation Act




                                                 7
    Case: 4:19-cv-00173-SRC Doc. #: 77 Filed: 09/15/20 Page: 8 of 11 PageID #: 659




(“Rehabilitation Act”) against the County4. Plaintiffs allege that Ames was a qualified individual

with a disability as defined by 42 U.S.C. § 12102 and a “qualified individual” as defined by 42

U.S.C. § 12131(2) as the result of a traumatic brain injury because of which Ames received

disability benefits and medical treatment, including anti-seizure medication. Plaintiffs allege that

the County discriminated against Ames on the basis of this brain injury/seizure disability. (ECF

24, Plaintiffs’ First Amended Complaint ¶ 174). For the reasons that follow, Count IV must be

dismissed.

           Plaintiffs specifically allege that Ames suffered discrimination under the ADA or

Rehabilitation Act because, during his incarceration, Ames was: 1) unable to “interact with

others, form friendships, visit, chat and move at liberty”; 2) unable to enjoy physical comforts

“such as games, books, radios, access to canteen, frequent shows, visits, and phone calls”; 3)

unable to enjoy jail educational facilities; 4) unable to enjoy religious activities, including

chapel, study groups, and religious materials; 5) was deprived of a safe environment without

adequate sanitation and removal of traps and obstructions; 6) was deprived of his seizure

medications and “with his extremities restrained, was exposed to a range of hazards that led to

his death”; 7) was denied health care and treatment, including deprivation of food, water and

access to toilets; and 8) was denied security monitoring. (Id. ¶ 183(a) – (h)).

           All of the deprivations or alleged “discrimination” are predicated on the purported denial

of medical care by the County. As a matter of law, a claim based on medical treatment decisions

is not actionable under either the ADA or the Rehabilitation Act. Burger v. Bloomberg, 418 F.3d

882, 883 (8th Cir. 2005). (See also Dinkins v. Correctional Medical Services, 743 F.3d 633, 634

(dismissing Plaintiff’s ADA and RA claims based on medical treatment decisions).


4
    See footnote 1


                                                   8
Case: 4:19-cv-00173-SRC Doc. #: 77 Filed: 09/15/20 Page: 9 of 11 PageID #: 660




       Count IV describes various services, programs and activities that Ames allegedly could

not participate in or have access to, all of which are presumably accessible to inmates in general,

such as interacting with other inmates, physical comforts, educational facilities or religious

activities. However, Plaintiffs do not assert that these activities or conditions were unavailable to

Ames; rather, Plaintiffs allege that Ames could not benefit from these activities due to a “lack of

treatment and adequate supervision.” (ECF 24, First Amended Complaint ¶183 (a - e and h).

Construing identical language, the Eighth Circuit has held that allegations for “a lack of

treatment and adequate supervision” cannot be brought under the ADA or Rehabilitation Act:

       But the complaint alleges [the inmate] could have enjoyed various benefits of jail life but
       for “a lack of treatment and adequate supervision” and states he was not given
       appropriate medication, protection from hazards, and security monitoring that would have
       prevented him from committing suicide. These allegations are, in essence, claims of
       inadequate medical treatment indistinguishable from the claims we held could not be
       brought under the ADA or RA in Shelton.

A.H. v. St. Louis City, 891 F.3d 721, 729 (8th Cir. 2018) citing Shelton v. Ark. Dep’t of Human

Servs., 677 F.3d 837, 843 n.2 (8th Cir. 2012) (which held that claims based upon improper

medical treatment decisions may not be brought pursuant to either the ADA or the Rehabilitation

Act in the context of removing a patient from suicide watch).

       Further, Plaintiffs allege that Ames was deprived of his seizure medications and entitled

to care and treatment for his particular health needs. (ECF 24, First Amended Complaint ¶ 183(f)

and (g). These allegations confirm that the characterization of Plaintiffs’ claim is that of a denial

of medical care and treatment, not discrimination under the ADA or Rehabilitation Act. The

entire basis for Plaintiffs’ claims in Count IV is that Ames was deprived of treatment and

supervision for his seizures, which is clearly analyzed as a claim for inadequate medical

treatment as a matter of law.




                                                 9
Case: 4:19-cv-00173-SRC Doc. #: 77 Filed: 09/15/20 Page: 10 of 11 PageID #: 661




       Finally, the allegations in Count IV are conclusory and fail to state more than the bare

bones elements of claims under the ADA or Rehabilitation Act. For example, Plaintiffs allege

that Defendants failed to provide Ames “with accommodations for his disability and the

satisfaction of common needs necessary to a decent life” and that as a result, Ames “suffered

from prolonged isolation, despair, physical pain and, ultimately death, from an untreated

overdose.” (ECF 24, Plaintiffs’ First Amended Complaint ¶ 184). Plaintiffs must “explain the

legal significance of [their] factual allegations beyond mere conclusory statements importing the

appropriate terms of art.” Quinn v. St. Louis Cty., 653 F.3d 745, 752 (8th Cir. 2011) (internal

citations omitted). Again, Plaintiffs fail to provide any causal connection as to how the “lack of

treatment and supervision” of Ames seizure condition resulted in discrimination sufficient to

state a claim under the ADA and the Rehabilitation Act.

       Accordingly, Count IV should be dismissed.

                                      CONCLUSION

       For the reasons and based on the authority cited herein, Defendants St. Francois County,

Dennis Smith, and Hardy White respectfully request the Court to dismiss with prejudice Counts

I, II, III, and IV of Plaintiffs’ First Amended Complaint insofar as such counts are asserted

against them.




                                                10
Case: 4:19-cv-00173-SRC Doc. #: 77 Filed: 09/15/20 Page: 11 of 11 PageID #: 662




                                            Respectfully submitted,

                                             /s/ William A. Hellmich
                                            William A. Hellmich, #31182MO
                                            Michelle V. Stallings, #57833MO
                                            HELLMICH, HILL & RETTER, LLC
                                            1049 North Clay Avenue
                                            Kirkwood, MO 63122
                                            314-646-1110 – Phone
                                            314-646-1122 – Fax
                                            bill@hellmichhillretter.com
                                            michelle@hellmichhillretter.com

                                            Attorneys for Defendants

                                            and

                                            Ross D. McFerron, #60047MO
                                            OSBURN, HINE & YATES, LLC
                                            3071 Lexington Avenue
                                            Cape Girardeau, MO 63701
                                            573-651-9000 – Phone
                                            573-651-9090 – Fax
                                            mcferron@ohylaw.com

                                            Attorney for Defendant St. Francois County

                                CERTIFICATE OF SERVICE

      The undersigned certifies that a copy of the foregoing was sent via email, this 15th day of
September, 2020, addressed as follows:

Vonne L. Karraker                                   Vincent Colianni, II
Manley, Karraker & Karraker, P.C.                   Colianni & Colianni, LLC
110 S. Jefferson Street                             4001 Village Run Road
Farmington, MO 63640                                Wexford, PA 15090
vonne@semoelderlaw.com                              vinny@colianni.com


                                             /s/ William A. Hellmich




                                               11
